Citation Nr: 0935113	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-00 266	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the Veteran's service-connected type I diabetes mellitus.

2.  Entitlement to service connection for Addison's disease 
as secondary to the Veteran's service-connected type I 
diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1990 to October 
1990 and from November 1995 to July 1997. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In August 2009 the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The issue of entitlement to service connection for Addison's 
disease is addressed in the REMAND portion of the decision 
below as is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's diabetes requires insulin and a restricted 
diet, but there is no medical evidence that it also requires 
regulation of his activities as that term is defined in the 
applicable regulation.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 200); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated May 2006 and 
May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  A May 2008 letter from the RO to the Veteran 
fulfilled this notice requirement.  Moreover, the Court has 
held that in a claim for an increased initial evaluation 
after the claim for service connection has been substantiated 
and allowed, as is the situation in this case, further notice 
is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal and has not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced him in the 
adjudication of his appeal.  Therefore, the Board finds that 
the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the Veteran's 
appeal.


Increased Rating for Diabetes Mellitus

The Veteran contends that the current rating evaluation 
assigned for his diabetes mellitus does not accurately 
reflect the severity of that condition.  The Veteran 
initially claimed entitlement to service connection for this 
condition in April 2006.  In July 2006 the RO issued a rating 
decision granting service connected and assigning a 20 
percent rating, effective from April 23, 2006, the day the 
Veteran submitted his claim for service connection.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  
	
If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 
percent rating is warranted when diabetes mellitus is 
manageable by restricted diet only.  A 20 percent rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or: oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted where there is a 
requirement for insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted where there is 
a requirement for insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalization per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted where there is 
a requirement for more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalization per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

As stated, service connection was awarded in a July 2006 
rating decision.  That decision noted that the condition was 
directly related to military service as it was diagnosed in 
service and shown in service treatment records.  A 20 percent 
rating was assigned because the Veteran's physician stated 
that he required insulin for control.  No restriction of 
activities was required and no complications were reported.  

Evidence associated with the Veteran's claim includes service 
treatment records, private treatment records, a VA 
examination report, written statements from the Veteran and a 
transcript from the hearing before the undersigned Veterans 
Law Judge.  

As stated, service treatment records indicate that the 
Veteran had an episode of diabetic ketoacidosis and an 
episode of hypoglycemia when he over-exercised with blood 
sugars dropping to 42 in April 1996, while in service.  Since 
then, there has been no medical evidence of hypoglycemia.  
Private treatment records indicate that the Veteran is on a 
restricted diet and insulin for control.  There is no 
regulation of activities shown in these records.  

A VA examination was conducted in June 2007.  During that 
examination the Veteran stated that diabetes has affected his 
lifestyle in that he has to watch what he eats.  He stated 
that more than 60 percent of his diet is a diabetic diet and 
that he exercises by lifting weights and running three times 
a week.  At that time the Veteran's weight was stable at 215 
pounds.  The Veteran denied any cardiovascular, neurological, 
eye, skin, feet, bowel or bladder dysfunction secondary to 
diabetes.  The examiner determined that the Veteran's 
diabetes was stable on medication.

In the Veteran's September 2006 Notice of Disagreement (NOD) 
and during his August 2009 hearing before the undersigned 
Veterans Law Judge, the Veteran stated his belief that the VA 
was not fully compensating him for the amount of insulin he 
is required to take each day.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence presented is consistent with a 
20 percent evaluation.  To warrant a higher rating for 
diabetes mellitus there must be insulin dependence, 
restricted diet and regulation of activities.  "Regulation 
of activities" is defined under Diagnostic Code 7913 as the 
"avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 
(2007).  While the Veteran is required to administer insulin 
and is on a restricted diet the medical evidence does not 
demonstrate that restriction of activities is required due to 
the Veteran's diabetes mellitus.  Therefore, there is no 
basis on which to award a rating in excess of 20 percent.

38 C.F.R. § 3.321(b) (2008) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has asserted that the schedular rating is inadequate 
or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If that matter is not referred, and is raised 
by the record, the Board must provide adequate reasons and 
bases for its decision to not so refer.  Colayong v. West, 
12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

In this case, the service-connected disability rated above 
has not been shown, or alleged, to cause such difficulties as 
marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See VAOPGCPREC 
6-96.  

As there is a preponderance of evidence against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinksi, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
the Veteran's service-connected type I diabetes mellitus is 
denied.


REMAND

The Veteran has also claimed entitlement to service 
connection for Addison's disease as secondary to his service-
connected diabetes mellitus.  The Board finds that additional 
development is necessary with respect to this issue.  
Accordingly, further appellate consideration will be deferred 
and this matter is remanded to the RO/AMC for the actions 
described below.

Competent medical evidence has been presented indicating that 
the Veteran currently has Addison's disease.  In addition, 
the Veteran  service connection is in effect for type I 
diabetes mellitus.  The record also shows that a VA 
examination was conducted in June 2007.  The examiner opined 
that Addison's disease was not due to diabetes mellitus.  
However, this opinion does not address the question of 
whether the Veteran's service-connected diabetes mellitus may 
have aggravated his Addison's disease.

The duty to assist includes obtaining the opinion of a VA 
physician with respect to pertinent medical questions, 
including any possible relationship between a service-
connected disorder and non-service connected disorder.  Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991). 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, further development of 
the case is necessary.  This case is being returned to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
and the Veteran will be notified when further action on her 
part is required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and inquire as to whether he has had any 
treatment for his Addison's disease since 
June 2007.  If the Veteran indicates that 
he has received any pertinent treatment, 
the RO/AMC should obtain and associate 
those records with the claims file.

2.  Schedule the Veteran for a VA 
examination to determine whether it is at 
least as likely as not that the Veteran's 
Addison's disease was caused or worsened 
by the Veteran's service-connected 
diabetes mellitus.  The claims folder 
should be made available to the examiner 
for review.  The examiner is asked to 
consider that the term "worsened" means 
a permanent increase in severity, that is, 
a worsening of the underlying condition 
not due to natural progression, as 
contrasted to a worsening of symptoms.

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


